 1
                                                                   JS-6
 2

 3

 4

 5

 6

 7                        UNITED STATES DISTRICT COURT
 8                      CENTRAL DISTRICT OF CALIFORNIA
 9                                   EASTERN DIVISION
10

11   MICHAEL HARRINGTON,                        Case No.: 5:18-cv-02133-JGB-SP
12                Plaintiff,
                                                ORDER TO DISMISS CASE WITH
13                                              PREJUDICE
           v.
14
     KOHL’S DEPARTMENT STORES,
15
     INC.; and DOES 1 through 10,
16   inclusive,
17                Defendants.
18

19

20
           The Court, having reviewed the Parties’ Stipulation to Dismiss Case with

21   Prejudice, and good cause appearing therefore, it is hereby ordered that the
22   stipulation is granted. The above-captioned matter is hereby dismissed with
23   prejudice, with the parties to bear their own costs and attorneys’ fees.
24         IT IS SO ORDERED.
25
     DATED: March 20, 2019
26
                                             HONORABLE JESUS G. BERNAL
27                                           United States District Court Judge
                                             Central District of California
28




                               ORDER TO DISMISS CASE WITH PREJUDICE
